Title: William Temple Franklin to Jonathan Williams, Jr., 22 February 1781
From: Franklin, William Temple
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy 22d. Feby. 1781.
My Grandfather recd. your letter of the 14 Inst. inclosing one for the Minister. He had already solicited a Convoy & recd. for Answer that the Ship as soon as she was loaded, should go to Brest: whence she might profit of the Protection of the Ships of War going to America. Mr. Chaumont has I believe already wrote to his Captain to that effect.— As to the Order you desire for the Commadant of the Port giving you his assistance in getting the Ship away, My Grandfather does not think such a One necessary knowing M. Thevenard to be our good Friend, & willing to render us every Service in his Power. So that upon the whole He has not sent your letter.— The Authority you desire from my Grandfather, to engage American seamen, He does not think himself authoris’d to give you; and does not conceive why you meddle in that Business: It appearing to him, wholly to depend on M. De Chaumont; who is to Man the Vessel in such a Manner as to carry her to America; without which, the Freight will not be due.
A propos of America Seamen, my Grandfather requests you will inform yourself, and acquaint him therewith; whether it is true that Mr. Ct. had paid Wages, advance to several American Sailors at Bordeaux who after receiving them, ran away without fulfilling their Agreement. If it is so, What was the Cause? Mr. Ct. says 36 have treated him in that manner, and often hints it to us. We wish to be assured of the fact.— Perhaps what he calls Americans, were Irish, or Scotch.— You are requested likewise when at L’Orient, to have weigh’d with great exactness one of the 18 Pound Cannon, furnish’d by Mr. Bondfield: Send us up the weight properly attested.
I perceive in my hurry in writing to you on the 20th. I made a considerable Fault. Viz. I said “that you would send me shortly out of the Country instead of him.”— I now return you that poor Fellows Certificates, together with a Copy of the Marquis de Castries Note to my Grandfather. I most sincerely lament your being obliged to seperate from your old play fellow & faithful Servant.
I beg the Favour of you to enquire of Messieurs Gourlade & Moylan whether they ever sent to America the Bust, I sent to them long ago, for that purpose: if they have not, pray see it shipt yourself on board some Vessel bound to Philada.
Young le Veillard set off Yesterday Morng. for Dreux, whence he takes the Diligence for L’Orient. I need not recommend him to your Friendship. He is already acquainted with you & anything from me in his Favr. would be useless.
Adieu &ca.
